I concur in a reversal of the judgment of dismissal on the ground the complaint is good as against a general demurrer. *Page 236 
The complaint merely alleges the corporate existence of the defendant, that it is authorized to sue and be sued, that it is operating and conducting a general hospital business for pay, that it charges and receives compensation for treating patients, and that it received and undertook to treat for compensation the deceased, for whose death, suit is brought. There are no facts alleged from which it appears either directly or by inference that defendant is an eleemosynary or charitable institution. The mere use of the word memorial in its name, as urged by defendant in brief and argument, is not sufficient to raise an inference that the corporation is charitable in character. Hospital institutions of a strictly private character conducted for gain and profit and performing no charity are liable to patients for the negligence of their servants. 13 R.C.L. 945; Gitzhoffen v.Sisters of Holy Cross Hospital Ass'n, 32 Utah 46, 88 P. 691, 8 L.R.A. (N.S.) 161. There are no allegations in the complaint which place the defendant in any other class. If defendant seeks to avail itself of the rule, supported by authority and strong reasons [Southern Methodist Hospital  Sanatorium v. Wilson
(Ariz.) 46 P.2d 118], that hospital institutions of an eleemosynary or charitable character are not liable for the negligence of their servants, agents, and employees, except negligence in the selection of their servants, agents and employees, it must set up such facts in defense as bring it within the rule. Until this is done, we are not required to decide whether the rule of nonliability is the law in this state, or, if it be the law, that defendant corporation is such an institution as can escape liability for negligence behind such cloak of immunity.
I do not concur in any other part of the opinion, as I think the matters discussed are not before us for decision or comment.